OPINION ON STATE’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appeal is taken from a conviction for the offense of sexual assault. A jury found appellant guilty and assessed punishment at confinement for 9 years. Appellant s conviction was reversed by the Court of Appeals. Barreda v. State, 760 S.W.2d 1, (Tex.App.—Corpus Christi 1987).
Just as in cases where we refuse to grant a petition for discretionary review, this Court’s decision that such a petition was improvidently granted should not be construed as approval by this Court of the language or reasoning used by the Court of Appeals in reaching its decision, or even its holding on a given contention.
After careful review of the petitions for discretionary review and the opinion of the Court of Appeals, we have determined that the State’s petition for discretionary review was improvidently granted. It is, therefore, ordered dismissed.